DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-13, and 16-20 are pending in this application.  Claims 6, 7, 14, and 15 have been cancelled.  Claims 1-5, 8-13, and 16-20 are rejected in this Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed August 10, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claims 1-5, 8, 11-13, 16, 19, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over van Dorp et al (US 3686003) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
van Dorp et al disclose  a method for preparing alkenals (e.g. tridecatrienals) by oxidizing arachidonic acid and arachidonic acid esters in oxygen, and decomposing the peroxide (e.g. using iron salts), and concentrating the mixture by means of distillation(see entire patent, especially column 2, lines 29-65; column 3, lines 12-52; examples 8, 11, 14 and 15-18; and claims 1-3) .  Decomposing the peroxide is not explicitly disclosed in van Dorp et al, but it is immediately clear to a person skilled in the art that this must take place in the steps for forming the alkenals. A flavoring mixture is disclosed, which is used in foodstuff applications (e.g. chicken flavoring for soup).
	The claims differ as to the repetition of the steps, the amount of air, the temperature, and the time for the decomposition of the peroxide.
	Applicant has not shown a demonstrated effect with these differences.

	All of the claim limitations have been considered.

Claims 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blank et al (J Agric Food Chem).
Blank et al disclose a method for preparing alkenals (e.g. tridecatrienals) by autoxidizing arachidonic acid in air, and decomposing the peroxide (e.g. using iron salts), and concentrating the mixture by means of distillation (see entire document, especially page 2960, paragraphs 2-4; table 1; page 2964, column 1, paragraphs 1 and 2).  Blank et al disclose tridecatrienals as a component of chicken flavor (page 2964, column 1).
The claims differ as to the repetition of the steps, the amount of air, the temperature, and the time for the decomposition of the peroxide.
	Applicant has not shown a demonstrated effect with these differences.
	It would have been obvious to a person of ordinary skill in the art, at the time of filing, to select and manipulate repetition, amounts, times, and temperatures as these parameters are standard for one of ordinary skill in the art.  In the absence of a showing to the contrary, Applicant is using known components and process steps for their art-recognized function to obtain no more than expected results.
	All of the claim limitations have been considered.

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive.
	Applicant argues that the prior art does not teach the claimed solvent.
The recitation that the product is made by a new process, if the process were indeed new and patentable, does not render an otherwise unpatentable product new and patentable. It is pointed out that claims 9, 10, 17, and 18 are product claims and not process claims. The product must stand on its own invention, independently of the process of producing same. See In re Marosi, 218 USPQ 195; In re Thorpe, 227 USPQ 964; Ex parte Jungfer, 18 USPQ 2nd 1976.
Applicant has not provided a showing of unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
April 23, 2021